Citation Nr: 1827140	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-58 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a neck injury. 

4.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for lumbosacral strain. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty as an infantryman in the United States Army from August 1966 to August 1968 with no overseas service.   His service also included a period of active duty for training (ACDUTRA) for 13 days in August 1969 with subsequent military inpatient treatment and convalescent leave until January 1970.   

This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a left and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 23, 2002 rating decision denied service connection for a neck injury.  The Veteran was notified of his appellate rights, and did express timely disagreement but did not perfect an appeal.  That decision became final.

2.  The evidence associated with the claims file subsequent to the July 23, 2002 rating decision is new, not cumulative, and relates to a previously unestablished fact necessary to substantiate the underlying claim of service connection for a neck injury.

3.  A November 1, 2010 rating decision denied service connection for lumbosacral strain.  The Veteran was notified of his appellate rights, and did express timely disagreement but did not perfect an appeal.  That decision became final.

4.  The evidence associated with the claims file subsequent to the November 1, 2010 rating decision is new, not cumulative, and relates to a previously unestablished fact necessary to substantiate the underlying claim of service connection for lumbosacral strain.

5.  COPD was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A July 23, 2002 rating decision by the RO that denied entitlement to service connection for a neck injury is final.  38 U.S.C. § 7105 (2012); 38 C.F.R.    §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a neck injury has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  A November 1, 2010 rating decision by the RO that denied entitlement to service connection for lumbosacral strain is final.  38 U.S.C. § 7105 (2012); 38 C.F.R.  §§ 20.302, 20.1103 (2017).

4.  New and material evidence sufficient to reopen the claim of service connection for lumbosacral strain has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R.  § 3.156 (a) (2017).

5.  COPD was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Finality of Service Connection Claims

A.  History

On November 17, 1986, VA received several claims, including for a "Head & Neck Injury."  The dates of treatment for both were listed as August 9, 1969 to August 15, 1969.  

In a letter dated December 4, 1986, VA requested that the Veteran "submit additional evidence to show that your claimed disabilities have been treated since discharge from service."  The Veteran did not submit additional evidence.  That claim was abandoned.

In March 2002, the Veteran submitted a claim stating, "I request to amend my service connection disabilities to include the following: (1) neck injury and (2) lower back injury."  The Veteran was sent a letter on May 7, 2002 in part explaining what was necessary to establish entitlement to service connection and requesting any additional evidence that the Veteran wished to submit.  No response was received.  Two rating decisions denied service connection.  The first was on July 1, 2002, denying service connection for neck injury and lumbosacral strain.  At the time of this rating decision, service connection was denied because service medical records showed no evidence of any neck injury during service.  The second related rating decision was shortly thereafter, on July 23, 2002.  

The July 23, 2002 rating decision was the last prior final denial for service connection for a neck injury.  The explicit denial was for a neck injury.  The implicit denial was for a neck disability, including impressions of cervical spine and lumbar spinal stenosis.  At the time of the July 23, 2002 rating decision, the Service Treatment Records (STRs) were of record.  These records show that the Veteran sustained injuries to the left arm and jaw on August 8, 1969 and was treated at military and private facilities through January 1970.  Private treatment records from Northpark Orthopedics for the period from November 16, 2001 to January 29, 2002 were also of record.  Specifically at the time of this prior final denial for a neck injury, additional evidence of record included an initial examination from Northpark Orthopedics from Dr. C. J. B.  It shows that on November 16, 2001, cervical spinal stenosis and lumbar spinal stenosis were identified.  The development letters sent to the Veteran were also of record.  The July 23, 2002 rating decision denied service connection because the treatment reports did not show that the Veteran received treatment for any neck injury in service, or that current lumbar spinal stenosis was related to any injury or disease of the lumbar spine which happened in service.  In short, the evidence established post service pathology.  However, there was no evidence of in-service incurrence or aggravation of a disease or injury, and no evidence of a nexus to service.  

The Veteran submitted a timely Notice of Disagreement (NOD) for both claims received by VA on August 14, 2002.  The Statement of the Case (SOC) was issued on October 21, 2002. 

A Substantive Appeal (VA Form 9 or equivalent statement) was not received from the Veteran within either one year of notification of the RO's decision or within 60 days of issuance of the SOC.  The Veteran did not timely perfect an appeal with regards to both of these claims from the July 23, 2002 rating decision.  38 C.F.R. § 20.1103.  With regard to the neck, this decision was the last prior final denial.  With this, the Board also notes that the present claim has not been pending since this time.  

On January 28 2003, VA received a VA 21-4138 Statement in Support of Claim form requesting, "to amend my service connected disabilities to include (1) lower back (2) upper neck."   In March 2003, the Veteran again filed for a "new claim" for service connection for a lower back and neck disability.  In a February 2018 brief, the Veteran contended that these communications should be considered a timely substantive appeal.  However, the Veteran did not refer to continued disagreement with specific errors of fact and law in the previous rating decision and statement of the case but rather expressed the clear desire to raise the issues as a new claim.  Therefore the July 2002 rating decision became final.  

The new claims raised in January and March 2003 were not addressed by the RO in an April 2003 rating decision or a July 2003 statement of the case.  The Board further notes that on July 7, 2010, VA received a renewed claim by telephone showing in part, "Reopen Claim: SC Back Condition / lumbosacral strain."  A November 1, 2010 rating decision denied the 2003 and renewed 2010 claim because the evidence was still not new and material.  On November 29, 2010, VA received a timely NOD.   

November 1, 2010 was the last prior final denial for lumbosacral strain.  The November 1, 2010 rating decision denied service connection for lumbosacral strain because the evidence submitted was not new and material in that it did not show evidence of in-service incurrence or aggravation of a disease or injury or a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  At the time of the last final denial on November 1, 2010, the evidence of record included new VA treatment records from the Dallas VA Medical Center (VAMC).  They showed ongoing treatment for lower back pain.  The VA treatment records also showed complaints of chronic low back pain, with impressions of degenerative changes of the lumbar spine, including lateral osteophytic spurring and disc narrowing.  They had not previously been considered in relation to the claim, so they constituted new evidence.  However, they were found not to be material because they did not show that the Veteran's back condition began in service or that his back pain was aggravated by service.  In addition, private treatment records from Northpark Orthopedics were already of record and were previously considered.  In short, there was still no accepted evidence of lumbosacral strain in service or with one year from discharge.  There was also no evidence of a nexus to service.  

An April 2011 SOC confirmed the denial.  In May 2011, the Veteran submitted another "Notice of Disagreement."  He indicated his disagreement with the previous adjudicative determinations and referred to the statement of the case. However, he entitled the communication as a notice of disagreement using the same form as his previous notice of disagreement and requested a statement of the case "...so that I may appeal this decision to the Board of Veterans Appeals."   On May 20, 2011, VA informed the Veteran that he needed to "return the attached VA Form 9...to continue the appeal."  The Veteran did not return the form nor did he set out specific errors of fact or law.  38 C.F.R. § 20.202.  He did not respond to the RO's request to follow up.  No further action was taken.  A Substantive Appeal (VA Form 9 or equivalent statement) was not received from the Veteran within either one year of notification of the RO's decision or within 60 days of issuance of the SOC.  The Board finds that the Veteran did not timely perfect an appeal with regards to the November 2010 rating decision and issue of entitlement to service connection for lumbosacral strain.  Therefore, with respect to the claim for lumbosacral strain, the November 1, 2010 rating decision became final.  38 C.F.R.  § 20.1103.  Likewise, the Board notes that the claim has not been pending since this time.

The Veteran filed a new claim that he indicated was to reopen the previous denials, received on February 28, 2015.  The Veteran was afforded a VA examination of the neck in August 2015.  The September 19, 2015 rating decision denied service connection for cervical spine stenosis (claimed as neck injury), and lumbosacral strain.  The Veteran filed a timely NOD and VA Form 9.  The claim is presently before the Board. 

Since the last final July 23, 2002 and November 1, 2010 rating decisions, new evidence associated with the claims file includes post service evidence of pathology in the form of VA treatment records, an August 2015 VA neck examination with medical opinion, and evidence of reports of in-service complaints.  These show possible in service incurrence and/or possible continuity of symptomatology.  The record also contained the STRs and his claim that his neck and back disabilities were due to service.  

B.  Law and Regulations

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

C.  Analysis

In February 2015, VA received the application to reopen the claim of service connection for "back condition / lumbar spine" and "cervical spine."  The additional evidence presented includes treatment reports from VA hospitals and medical centers.  The evidence establishes that the Veteran has degeneration of the lumbosacral intervertebral discs, and degeneration of cervical intervertebral discs.  

Regarding lumbosacral strain, the November 2017 VA CAPRI record located in Virtual VA includes a treatment record from September 2016 showing possible continuity and in service injury.  In particular, a September 2016 VA treatment record shows, "that he has suffered from, "chr Low back pain since 1969 intermittently s/p injections several times."  See CAPRI p. 54.  The Veteran and his representative assert that this is not redundant, suggests a continuity of symptoms since the Veteran's exit from service, and raises the reasonable possibility of substantiating the claim.  This evidence was not at record at the time of the November 1, 2010 last final prior denial.  It cures a prior evidentiary defect necessary to substantiate the underlying claim of service connection.

Regarding the neck injury, the Veteran asserts that VA treatment records show a nexus between service and the neck condition that is not redundant.  Additional evidence associated with the claims file since the July 2002 rating decision (last final denial) includes VA treatment records and a VA examination with medical opinion showing impressions of a neck disability.  In particular, A VA treatment record from May 4, 2010 shows that the Veteran described symptoms of both the neck and back.  There were impressions of lumbar degenerative disc disease and cervical spondylosis.  A physician wrote that the Veteran's, "problems have been chronic since a service connected injury in 1969 when he had a fall in Fort Smith, ARK."  An August 2015 VA examination rendered an incomplete negative nexus opinion.  Of note, the VA examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The VA examiner explained that there were no complaints of neck pain during the Veteran's hospital stays in service.  This is addressed further in the remand section.  

As a lack of evidence supporting injury in service, continuity, and a nexus to service were the bases for the previous denial of the claims, this evidence is new and material under 38 C.F.R. § 3.156.  The evidence is not only new, but also material because it supports a relationship between service and the Veteran's current disability.  It raises a reasonable possibility of substantiating the claim.  38 C.F.R.  § 3.156 (a).  In light of this new and material evidence, the Veteran's claims of service connection for a neck injury and lumbosacral strain are reopened.

These issues will be addressed further in the remand section below.

III.  Chronic Obstructive Pulmonary Disease (COPD)

A.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

B.  History

The April 1966 entrance examination was clinically normal for the nose, sinuses, mouth and throat, and lungs and chest.  In the related report of medical history, the Veteran denied shortness of breath, asthma, and chronic cough.

The July 1968 separation examination shows no clinical evaluations were indicated.  The boxes for normal or abnormal are all blank.  In the July 1968 report of medical history, the Veteran denied shortness of breath, asthma, and chronic cough.  

An August 1969 examination from Sparks Memorial Hospital in Fort Smith, Arkansas, shows "Respiratory: No history of pneumonia."  The private and military records of comprehensive examinations and treatment following the August 8, 1969 injury do not show any respiratory complaints or disfunction that would reasonably have been reported or clinically observed in this context.  A December 1969 medical board examination was clinically normal for the nose, sinuses, mouth and throat, and lungs and chest.

A September 1970 report of medical examination for disability evaluation shows that the Veteran was clinically normal for the nose, sinuses, mouth, and throat.

VA treatment records show impressions of COPD with associated treatment.  

A September 2013 VA primary care note shows impressions of and prescription medications related to COPD.

An August 2014 VA treatment record shows that the Veteran had COPD with an obstructive pattern.  He had a good response to bronchodilators.  He was on symbicort and an albuterol inhaler.

An October 19, 2015 VA treatment record shows that the Veteran had COPD with an obstructive pattern.  He had a good response to bronchodilators.  He was on symbicort and an albuterol inhaler.

An August 11, 2017 primary care note located in Virtual VA shows that there were impressions of COPD.  It was being treated with symbicort, an albuterol inhaler, and spiriva.  The Veteran had quit tobacco.

Additional VA treatment records are substantially the same.

C.  Analysis

The Veteran is competent to report what he has been told by a professional.  He is competent to report that he has COPD, and that he has undergone subsequent treatment for the disability.  The Board finds these reports credible.

The STRs are clinically normal for the nose, sinuses, mouth and throat, and lungs and chest.  Upon separation, the Veteran denied shortness of breath, asthma, and chronic cough.  Although the VA treatment records show that the Veteran has COPD, they consistently have shown a good response to bronchodilators since 2013.  The Board assigns significant probative weight to the STRs and VA treatment records.  While the Veteran contends that he has COPD related to service, the most probative evidence is the contemporaneous medical records, including the STRs, which show that he did not have COPD or a lung disability upon discharge.   

Here, a review of the record does not reveal contentions or other evidence of an in-service occurrence that would warrant service connection for COPD.  The Board has reviewed the medical and lay evidence in the claims file, and found no probative evidence that may serve as a nexus between service and the Veteran's current COPD.  In addition, the Board finds that the mere conclusory generalized lay contention that an in-service event or illness caused the Veteran's current COPD would be insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In light of the above, service connection for COPD is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for a neck injury is granted.

The application to reopen claim of entitlement to service connection for lumbosacral strain is granted.

Entitlement to service connection for COPD is denied.


REMAND

A remand is necessary for additional development.

A.  Reopened Claims for Neck Injury and Lumbosacral Strain

A remand is necessary for additional development to afford the Veteran a supplemental VA examination regarding the newly reopened neck and back claims.  

Regarding the neck, the Veteran and his representative contend in the February 2018 IHP that the negative opinion rendered by the August 2015 VA examiner is not adequate.  They assert that it fails to offer a complete rationale beyond noting the apparent "silent" documentation of in-service neck complaints.  In part, the August 2015 VA examiner found that the Veteran's STRs were silent in regards to the cervical spine during the Veteran's entire hospital stay at Reynolds Army Hospital.  Although "silent" STRs do not necessarily indicate that the neck was clinically normal, the examiner did emphasize that these records included substantial comprehensive examination and treatment in hospital settings where any acute residuals of the neck or spine would have been reported by the Veteran or observed by clinicians at that time.  However, evidence recently associated with the claims file shows a possible continuity of symptoms going back to 1969, in addition to possible evidence of in-service disease or injury.  The Veteran and his representative also assert that despite reports of a pre-service car accident, there is no evidence of a pre-existing back condition.  They highlight that the Veteran voiced no related complaints upon entry, and none were noted.  On remand, this should be addressed as part of a VA medical opinion.  Resolving doubt in favor of the Veteran, the Veteran will be afforded a new VA examination to fully consider the new evidence, the STRs, and the Veteran's lay history.  

Regarding his lumbosacral strain claim, the Veteran and his representative assert that the Veteran's statements regarding the in-service fall were acknowledged by the VA examiner, but his STRs affirmatively indicate in-service treatment for complaints of back pain.  One such example is a November 13, 1970 STR.  As part of the STRs, a September 22, 1966 STR showed very minimal lumbar scoliosis.    The lumbar spine was found to be otherwise negative.  A January 25, 1967 STR shows the Veteran had back pains in the lumbar area.  Later, a February 1, 1967 STR shows "pt still complaining of back pain."  The Veteran and his representative assert that the Veteran has never been afforded an examination to determine if his present complaints and back disability are related to his in-service issues, indicating that VA lacks the medical evidence necessary to determine this claim under 38 C.F.R.  § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds this argument to be persuasive.

VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 41 (2006); McLendon v. Nicholson, at 83.  As the evidence of record is not sufficient to decide the claim, an additional VA examination and medical opinion is necessary. 

B.  Left and Right Shoulder Disability

An August 13, 1969 Report of Investigation shows that the Veteran fell from the second story window of the barracks.  He was found lying on the ground beneath the window of his room on August 8, 1969 at 2330 hours.  Upon receiving treatment, the Veteran was found to be clinically intoxicated.  Empty beer cans were found around his bed.  He was given a medical diagnosis of fracture of forearm and jaw.  A statement dated August 13, 1969 from another service member shows that the Veteran was found cut and bleeding.  His leg was hurting and his arm seemed to be broken.  Additional service treatment records are substantially the same, and show that the Veteran fell out of a window and sustained injuries, including a broken arm.

The Veteran filed a Supplemental Claim for Compensation received on February 28, 2015.  It included claims for service connection for dental trauma due to fall from second floor, and bilateral shoulder due to injury.

The Veteran was afforded an August 2015 VA examination.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The VA examiner also opined that the Veteran's military service medical records do not support that the claimed bilateral shoulder condition was at least as likely as not (50 percent or greater probability) incurred in or caused by injury received in fall that occurred august 8, 1969.  The VA examiner also found that whereas, there may have been a jarring force effect on the left humerus to cause a fracture, there was a lesser effect on the left shoulder in that there was no notation or complaints of bilateral shoulder pain or treatment in the STRs.  

In the February 2018 Informal Hearing Presentation (IHP), the Veteran and his representative argued that the rationale for the negative opinion is not based upon adequate reasoning.  They assert that the VA examiner generally relied on a lack of in-service documentation of shoulder complaints to conclude that the Veteran's current symptoms were not related to the in-service fall.  In support of this, they cite Dalton v. Nicholson, 21 Vet. App. 23 (2007), holding that an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion.  On the other hand, even though "silent" STRs do not necessarily indicate that the back was clinically normal, the examiner did emphasize that these records included substantial comprehensive examination and treatment in hospital settings where any acute residuals of the neck or spine would have been reported by the Veteran or observed by clinicians at that time.  The Veteran is currently service connected for fracture, residuals, left humerus, and closed fracture, mandible, with history of osteomyelitis from August 16, 1969.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability;

(B) Establishes that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and

(C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i).

The Board notes that the Veteran is service connected for disability due to injury arising from the fall in service.  The Board also has reviewed the notations in the STRs showing that the Veteran suffered a fall.  

An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  Given the Veteran's contentions and the record evidence of a fall resulting in shoulder disability, the Board finds that a new VA examination is warranted.  38 U.S.C § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran identifies other evidence, obtain updated copies of the Veteran's VA treatment records, and associate them with the Veteran's claims folder.  

2.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed right and left shoulder disabilities.  Request that the examiner review the claims file with attention to the records of examination and care in private and military hospitals following an August 8, 1969 fall and ultimate medical board evaluation, post-service treatment, and the opinion offered by the contract physician in August 2015.  

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service and specifically to the August 8, 1969 fall while on active duty for training.  Request that the examiner comment on whether injuries and residual chronic disabilities of the shoulder would have been identified during the post-accident treatment, and even if the records are silent, whether the nature of the fall at least as likely as not caused the current shoulder disabilities.  

The examiner should provide a rationale for all opinions expressed.

3.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's reopened cervical spine stenosis (claimed as neck injury) and lumbosacral strain disabilities.

Request that the examiner review the claims file with attention to the records of examination and care in private and military hospitals following an August 8, 1969 fall and ultimate medical board evaluation, post-service treatment, and the opinion offered by the contract physician in August 2015.  

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service and specifically to the August 8, 1969 fall while on active duty for training.  Request that the examiner comment on whether injuries and residual chronic disabilities of the shoulder would have been identified during the post-accident treatment, and even if the records are silent, whether the nature of the fall at least as likely as not caused the current shoulder disabilities.  

Attention is directed to complaints of back and spine pain in the STRs.

The examiner should provide a complete rationale for all opinions expressed.

4.  After completing the above, and any other necessary development, the claims remaining on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If any benefits sought are not granted, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran must then afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


